

Exhibit 10.2


NON-EXECUTIVE FORM



BREITBURN ENERGY PARTNERS L.P.
2006 LONG-TERM INCENTIVE PLAN
RESTRICTED PHANTOM UNIT AGREEMENT

 
Pursuant to this Restricted Phantom Unit Agreement, dated as of [DATE] (the
“Agreement”), BreitBurn GP, LLC (the “Company”), as the general partner of
BreitBurn Energy Partners L.P., a Delaware limited partnership (the
“Partnership”), hereby grants to [___________] (the “Participant”) the following
award of Restricted Phantom Units (“RPUs”), pursuant and subject to the terms
and conditions of this Agreement and the Partnership’s 2006 Long-Term Incentive
Plan (the “Plan”), the terms and conditions of which are hereby incorporated
into this Agreement by reference. Each RPU shall constitute a Phantom Unit under
the terms of the Plan and is hereby granted in tandem with a corresponding DER,
as further detailed in Section 3 below. Except as otherwise expressly provided
herein, including without limitation on Exhibit A hereto, all capitalized terms
used in this Agreement, but not defined, shall have the meanings provided in the
Plan.
 
GRANT NOTICE
 
Subject to the terms and conditions of this Agreement, the principal features of
this Award are as follows:
 
Number of RPUs: [_____]
 
Grant Date: [_____]
 
Vesting of RPUs: One–third of the RPUs (rounded down to the next whole number of
units, except in the case of the final vesting date) shall vest on each of
[______]1 (each, a “Vesting Date”), subject to the Participant’s continued
service as an Employee, Director or Consultant through each such date. In
addition, the RPUs shall be subject to accelerated vesting as set forth in
Section 4 below.
 
Termination of RPUs: In the event of the Participant’s Separation from Service
for any reason other than those set forth in Section 4 of the “Terms and
Conditions of Restricted Phantom Units,” all RPUs that have not vested prior to
or in connection with such Separation from Service shall thereupon automatically
be forfeited by the Participant without further action and without payment of
consideration therefor.
 

--------------------------------------------------------------------------------

1 Grants to vest in equal one-third increments on each January 1st following the
Grant Date for three years, or such other schedule as the administrator may
determine.
 
 

--------------------------------------------------------------------------------


 
Payment of RPUs: Vested RPUs shall be paid to the Participant in the form of
Units as set forth in Section 5 below.
 
DERs: Each RPU granted under this Agreement shall be issued in tandem with a
corresponding DER, which shall entitle the Participant to receive payments in an
amount equal to Partnership distributions in accordance with Section 3 of this
Agreement.
 
2

--------------------------------------------------------------------------------


 
TERMS AND CONDITIONS OF RESTRICTED PHANTOM UNITS
 
1. Grant. The Partnership hereby grants to the Participant, as of the Grant
Date, an award of [________] RPUs, subject to all of the terms and conditions
contained in this Agreement and the Plan.
 
2. RPUs. Subject to Section 4 below, each RPU that vests shall represent the
right to receive payment, in accordance with Section 5 below, in the form of one
Unit. Unless and until an RPU vests, the Participant will have no right to
payment in respect of any such RPU. Prior to actual payment in respect of any
vested RPU, such RPU will represent an unsecured obligation of the Partnership,
payable (if at all) only from the general assets of the Partnership.
 
3. Grant of Tandem DER. Each RPU granted hereunder is hereby granted in tandem
with a corresponding DER, which DER shall remain outstanding from the Grant Date
until the earlier of the payment or forfeiture of the RPU to which it
corresponds. Pursuant to each DER, the Participant shall be entitled to receive,
no later than sixty days after the end of each calendar quarter, payments in an
amount equal to any distributions made by the Partnership in respect of the
underlying Unit during such quarter, if any, payable in the same form and
amounts as distributions paid to the holders of Units. DERs shall not entitle
the Participant to any payments relating to distributions occurring after the
earlier to occur of the applicable RPU payment date or the forfeiture of the RPU
underlying such DER. The DERs and any amounts that may become distributable in
respect thereof shall be treated separately from the RPUs and the rights arising
in connection therewith for purposes of the designation of time and form of
payments required by Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).
 
4. Vesting and Termination. The RPUs shall vest in such amounts and at such
times as are set forth in the Grant Notice above, provided, that the RPUs shall
vest in full upon any earlier occurrence of (a) the Participant’s Separation
from Service without Cause or due to the Participant’s death or Disability, or
(b) a Change of Control and, in any case, shall be subject to the payment
provisions contained in Section 5 below. No portion of the RPUs which has not
become vested at the date of the Participant’s Separation from Service shall
thereafter become vested. In the event of the Participant’s Separation from
Service for any reason other than as set forth in (a) and (b) of this Section,
all RPUs that have not vested prior to or in connection with such Separation
from Service shall thereupon automatically be forfeited by the Participant
without further action and without payment of consideration therefor.
 
5. Payment of RPUs; Issuance of Units.
 
(a) General. Unpaid, vested RPUs shall be paid to the Participant in the form of
Units in a lump-sum during the sixty-day period commencing with the earliest to
occur of the following dates (the “Payment Date”): (i) the applicable Vesting
Date specified in the Grant Notice; or (ii) subject to Section 5(b) below, the
date of Participant’s Separation from Service. Payments of any RPUs that vest in
accordance herewith shall be made to the Participant (or in the event of the
Participant’s death, to the Participant’s estate) in whole Units in accordance
with this Section 5.
 
3

--------------------------------------------------------------------------------


 
(b) Potential Six-Month Delay. Notwithstanding anything to the contrary in this
Agreement, no amounts payable under this Agreement shall be paid to the
Participant during the six-month period following the Participant’s Separation
from Service to the extent that the Company reasonably determines that paying
such amounts prior to the expiration of such six-month period would result in a
prohibited distribution under Section 409A(a)(2)(b)(i) of the Code. If the
payment of any such amounts is delayed as a result of the previous sentence,
then on the first business day following the end of the applicable six-month
period (or such earlier date upon which such amounts can be paid under Code
Section 409A without resulting in a prohibited distribution, including as a
result of the Participant’s death), such amounts shall be paid to the
Participant.
 
6. Tax Withholding. The Company and/or its Affiliates shall have the authority
and the right to deduct or withhold, or to require the Participant to remit to
the Company and/or its Affiliates, an amount sufficient to satisfy all
applicable federal, state and local taxes (including the Participant’s
employment tax obligations) required by law to be withheld with respect to any
taxable event arising in connection with the RPUs. Without limiting the
generality of Section 8(b) of the Plan, to the extent that such obligation
arises at the time that the RPUs are paid to the Participant in Units, the
Company and/or its Affiliates may withhold Units otherwise issuable in respect
of such RPUs having a Fair Market Value equal to the sums required to be
withheld in satisfaction of the foregoing requirement. Notwithstanding any other
provision of the Plan or this Agreement, the number of Units which may be so
withheld in order to satisfy the Participant’s income and payroll tax
liabilities with respect to the issuance, vesting or payment of the RPUs shall
be limited to the number of Units which have a Fair Market Value on the date of
withholding equal to the aggregate amount of such liabilities based on the
minimum statutory withholding rates for income and payroll tax purposes that are
applicable to such supplemental taxable income.
 
7. Rights as Unit Holder. Neither the Participant nor any person claiming under
or through the Participant shall have any of the rights or privileges of a
holder of Units in respect of any Units that may become deliverable hereunder
unless and until certificates representing such Units shall have been issued or
recorded in book entry form on the records of the Partnership or its transfer
agents or registrars, and delivered in certificate or book entry form to the
Participant or any person claiming under or through the Participant.
 
8. Non-Transferability. RPUs may not be sold, pledged, assigned or transferred
in any manner other than by will or the laws of descent and distribution.
Neither the RPUs nor any interest or right therein shall be liable for the
debts, contracts or engagements of the Participant or his or her successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding sentence.
 
4

--------------------------------------------------------------------------------


 
9. Distribution of Units. The Units issued pursuant to this Agreement shall be
held in book entry form and no certificates shall be issued therefor; provided,
that certificates may be issued representing such Units at the request of the
Participant and in accordance with the Partnership’s governing documents, as
amended and supplemented from time to time. Notwithstanding anything herein to
the contrary, (a) no payment shall be made under this Agreement in the form of
Units unless such Units issuable upon such payment are then registered under the
Securities Act of 1933, as amended (the “Securities Act”) or, if such Units are
not then so registered, the Company has determined that such payment and
issuance would be exempt from the registration requirements of the Securities
Act, and (b) the Partnership shall not be required to issue or deliver any Units
(whether in certificated or book-entry form) pursuant to this Agreement unless
(i) such issuance and delivery are in compliance with all applicable laws and
regulations and, if applicable, the requirements of any exchange on which the
Units are listed or traded, and (ii) any consent or approval of any governmental
or regulatory authority necessary or desirable as a condition to such issuance
and delivery to the Participant (or his or her estate) has been obtained. Any
certificates delivered pursuant to this Agreement shall be subject to any
stop-transfer orders and other restrictions as the Company deems necessary or
advisable to comply with federal, state or local securities or other laws, rules
and regulations and the rules of any national securities exchange or automated
quotation system on which the Units are listed, quoted or traded. The Company
may place legends on any certificate to reference restrictions applicable to the
Units. In addition to the terms and conditions provided herein, the Company may
require that the Participant make such covenants, agreements and representations
as the Company, in its sole discretion, deems advisable in order to comply with
any such laws, regulations or requirements. The Company shall have the right to
require the Participant to comply with any timing or other restrictions with
respect to the settlement of any RPUs pursuant to this Agreement, including a
window-period limitation, as may be imposed in its discretion. No fractional
Units shall be issued or delivered pursuant to the RPUs.
 
10. Partnership Agreement. Units issued upon payment of the RPUs shall be
subject to the terms of the Plan and the terms of the Partnership Agreement.
Upon the issuance of Units to the Participant, the Participant shall,
automatically and without further action on his or her part, be deemed to be a
party to, signatory of and bound by the Partnership Agreement.
 
11. No Effect on Employment. Nothing in this Agreement or in the Plan shall
confer upon the Participant any right to serve or continue to serve as an
Employee, Director or Consultant.
 
12. Severability. If any provision in this Agreement is held invalid or
unenforceable, such provision will be severable from, and such invalidity or
unenforceability will not be construed to have any effect on, the remaining
provisions of this Agreement, which shall remain in full force and effect.
 
13. Tax Consultation. None of the Partnership, the Company or any of their
Affiliates has made any warranty or representation to Participant with respect
to the income tax consequences of the issuance of the RPUs, the Units or the
transactions contemplated by this Agreement, and Participant is in no manner
relying on such entities or their representatives for an assessment of such tax
consequences. The Participant understands that the Participant may suffer
adverse tax consequences in connection with the RPUs granted pursuant to this
Agreement. The Participant represents that the Participant has consulted with
any tax consultants that the Participant deems advisable in connection with the
RPUs and that the Participant is not relying on the Partnership for tax advice.
 
5

--------------------------------------------------------------------------------


 
14. Amendments, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee.
Except as provided in the preceding sentence, this Agreement cannot be modified,
altered or amended, except by an agreement, in writing, signed by both the
Partnership and the Participant.
 
15. Conformity to Securities Laws. The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and all applicable state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the RPUs are granted, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.
 
16. Code Section 409A. The RPUs and the amounts payable under this Agreement may
constitute or provide for “nonqualified deferred compensation” which is intended
to comply with the requirements of Code Section 409A. To the extent that the
Committee determines that any RPUs or any amounts payable under this Agreement
may not be compliant with Code Section 409A, the Committee and the Participant
shall cooperate and work together in good faith to timely amend this Agreement
in a manner intended to comply with the requirements of Code Section 409A or an
exemption therefrom (including amendments with retroactive effect), or take any
other actions as they deem necessary or appropriate to (a) exempt the RPUs from
Code Section 409A and/or preserve the intended tax treatment of the benefits
provided with respect to the RPUs, or (b) comply with the requirements of Code
Section 409A. To the extent applicable, this Agreement shall be interpreted in
accordance with the provisions of Code Section 409A.
 
17. Adjustments. The Participant acknowledges that the RPUs are subject to
modification and termination in certain events as provided in this Agreement and
Section 7 of the Plan.
 
18. Successors and Assigns. The Partnership may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Partnership. Subject to the
restrictions on transfer contained herein, this Agreement shall be binding upon
the Participant and his or her heirs, executors, administrators, successors and
assigns.
 
19. Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
 
20. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
 
 
[Signature page follows]
 
6

--------------------------------------------------------------------------------


 
The Participant’s signature below indicates the Participant’s agreement with and
understanding that this award is subject to all of the terms and conditions
contained in the Plan and in this Agreement, and that, in the event that there
are any inconsistencies between the terms of the Plan and the terms of this
Agreement, the terms of the Plan shall control. The Participant further
acknowledges that the Participant has read and understands the Plan and this
Agreement, which contains the specific terms and conditions of this grant of
RPUs. If the Participant is married, his or her spouse has signed the Consent of
Spouse attached to this Agreement as Exhibit B. The Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan or this Agreement.
 
PARTICIPANT:
     
[Name]
 



BREITBURN GP, LLC
         
Name:  
   
Title:  
   

 
7

--------------------------------------------------------------------------------



 
EXHIBIT A
CERTAIN DEFINITIONS
 
For purposes of this Agreement, when capitalized herein, the terms below shall
have the following meanings:
 
“EMPLOYER” means BreitBurn Management Company, LLC or a successor employer.
 
“CAUSE” means “Cause” as defined in the Participant’s employment agreement with
the Employer if such an agreement exists and contains a definition of Cause, or,
if no such agreement exists or such agreement does not contain a definition of
Cause, then Cause means (i) any material failure or neglect by the Participant
to perform his or her duties or responsibilities to the Employer; (ii) any act
of fraud, embezzlement, theft, misappropriation or dishonesty by the Participant
relating to the Employer or its business or assets; (iii) the Participant’s
commission of a felony or other crime involving moral turpitude; (iv) any gross
negligence or intentional misconduct on the part of the Participant in the
conduct of his duties and responsibilities with the Employer or which adversely
affects the image, reputation or business of the Employer or its affiliates; or
(v) any material breach by the Participant of any written agreement between the
Employer and the Participant.
 
“DISABILITY” means a condition that entitles the Participant to receive benefits
under an applicable Employer long-term disability insurance plan or, if the
Participant is not covered by such a plan, a condition that would entitle the
Participant to such benefits had the Participant been covered under such a plan.
 
“SEPARATION FROM SERVICE” means the Participant’s “separation from service” from
the Employer within the meaning of Code Section 409A(a)(2)(A)(i).
 
8

--------------------------------------------------------------------------------


 
EXHIBIT B
TO RESTRICTED PHANTOM UNIT AGREEMENT

 
CONSENT OF SPOUSE

 
I, ____________________, spouse of ____________________, have read and approve
the foregoing Restricted Phantom Unit Agreement (the “Agreement”). In
consideration of the issuance to my spouse of the Restricted Phantom Units
(“RPUs”) set forth in the Agreement, I hereby appoint my spouse as my
attorney-in-fact in respect to the exercise of any rights under the Agreement
and agree to be bound by the provisions thereof insofar as I may have any rights
therein or in or to any RPUs or Units issued pursuant thereto under the
community property laws or similar laws relating to marital property in effect
in the state of our residence as of the date of the signing of the Agreement.
 
Dated: _______________, _____
       
Signature of Spouse



9

--------------------------------------------------------------------------------


 